





Exhibit 10.28

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (“Agreement”), dated as of October 30, 2014, by and between
Social Reality, Inc., a Delaware corporation (the “Employer”) and Chad
Holsinger, an individual residing at ________________ (the “Executive”).

RECITALS

WHEREAS, the Employer owns and operates an Internet-based advertising agency
operating on a worldwide basis;

WHEREAS, the Employer wishes to employ the Executive as its Chief Revenue
Officer; and

WHEREAS, the Employer and the Executive desire to set forth the terms pursuant
to which the Executive will be employed by the Employer as its Chief Revenue
Officer.

NOW, THEREFORE, the Employer and the Executive hereby agree as follows:



Section 1.

Employment.



(a)

The Employer shall employ the Executive, and the Executive agrees to be employed
by the Employer, upon the terms and conditions hereinafter provided, for a term
(the “Initial Term”) commencing October 30, 2014 (the “Effective Date”) and
expiring October 30, 2018.  The Initial Term shall be automatically extended for
additional successive periods of twelve (12) month renewal terms (each a
“Renewal Term”) unless either the Employer or the Executive provides notice to
the other of its (or his) intent not to renew the Initial Term or the then
current Renewal Term (as applicable) at least sixty (60) days prior to the
expiration of the Initial Term or the then current Renewal Term (as applicable).
 The Initial Term and any Renewal Terms are referred to herein as the “Term”.



(b)

The Executive hereby represents and warrants that the Executive has the legal
capacity to execute and perform this Agreement, that this Agreement is a valid
and binding agreement enforceable against the Executive according to its terms,
and that the execution and performance of this Agreement by the Executive does
not violate the terms of any existing agreement or understanding to which the
Executive is a party.



Section 2.

Duties.  

The Executive shall report to the President of the Employer and have the title
of Chief Revenue Officer of the Employer.  The Executive shall have such duties
as are consistent with the Executive’s experience, expertise and position as
shall be assigned to the Executive from time to time by the President.  During
the Term, and except for vacation in accordance with the Employer’s standard
paid time off policies or due to illness or





--------------------------------------------------------------------------------







incapacity, the Executive shall devote substantially all of the Executive’s
business time, attention, skill and efforts to the business and affairs of the
Employer and its parents, subsidiaries and affiliates.  Notwithstanding the
foregoing, the Executive may (1) make personal investments in such form or
manner as will neither require the Executive’s services in the operation or
affairs of the business in which such investments are made, and (2) serve as a
director on the board of directors of other non-competing companies with prior
written notice to the Board.  The Executive agrees not to engage in any outside
business activities that materially interfere with or materially delay the
performance of the Executive’s duties hereunder (which duties shall be performed
on a first-priority basis); provided, that, it is understood and agreed that
service on a board of a non-competing company, in and of itself, shall not be
deemed to so delay or interfere with the Executive’s duties hereunder, unless
the Employer’s Board of Directors (the “Board”) shall have determined in good
faith that such other company is directly competitive with the Employer.



Section 3.

Compensation.  

For all services rendered by the Executive in any capacity required hereunder
during the Term, including, without limitation, services as an officer,
director, or member of any committee of the Employer or any parent, subsidiary,
affiliate or division thereof, the Executive shall be compensated as follows:



(a)

Salary.  The Employer shall pay the Executive a fixed salary (“Base Salary”) at
a rate of $114,000.00 per annum.  The Board may from time to time further
increase, but not decrease, the Base Salary, in its sole discretion. The Base
Salary shall be payable in accordance with the customary payroll practices of
the Employer.  



(b)

Bonus.  Subject to Section 3(h) and Section 3(i), the Executive shall receive an
annual bonus of $111,000 payable on January 31st of each year (the “Annual
Bonus”); provided, with respect to the period ending on the expiration of the
Initial Term (October 30, 2018), the bonus for such period shall be payable on
January 31, 2019.



(c)

Discretionary Bonus.  Subject to Section 3(h), at the sole discretion of the
Board, the Executive shall be eligible to receive an annual discretionary bonus
(the “Discretionary Bonus”) during the prior year.  Any awarded Discretionary
Bonus shall be paid within sixty (60) days of being granted. Executive
acknowledges that the Discretionary Bonus may be comprised of cash or non-cash
compensation as determined at the sole discretion of the Board or its designee.
The provisions of this Section 3(c) in no way guarantee or entitle the Executive
to any discretionary bonus whatsoever, the award of which is entirely
discretionary.



(d)

Incentive Bonus.  Subject to Section 3(h), the Executive shall be eligible to
earn an annual incentive bonus pursuant to Exhibit A to this Agreement (the
“Incentive Bonus”).





-2-




--------------------------------------------------------------------------------









(e)

Equity Incentives. On the Effective Date, the Executive shall receive an option
to purchase 250,000 shares of the Employer’s Class A common stock, $0.001 par
value per share at an exercise price of $1.50 per share (in each case subject to
adjustment in the event of a stock split, stock dividend, recapitalization or
similar event) (the “Option”).  The Option shall be granted under the Employer’s
2012 Equity Compensation Plan and, except as otherwise provided in Section 5
hereof, shall vest and become exercisable with respect to 25% of the shares
subject thereto on the first anniversary of the Effective Date, 25% of the
shares subject thereto on the second anniversary of the Effective Date, 25% of
the shares subject thereto on the third anniversary of the Effective Date and as
to 25% of the shares subject thereto on the fourth anniversary of the Effective
Date.

(f)

Benefits. Except as set forth in this Agreement, the Executive shall be entitled
to participate in all employee benefit plans or programs, and to receive all
benefits, perquisites and emoluments, which are approved by the Board and are
generally made available by the Employer to salaried employees of the Employer,
to the extent permissible under the general terms and provisions of such plans
or programs and in accordance with the provisions thereof.  Notwithstanding the
foregoing, nothing in this Agreement shall require any particular plan or
program to be continued nor preclude the amendment or termination of any such
plan or program, provided that such amendment or termination is applicable
generally to the employees of the Employer.  



(g)

Paid Time Off.  The Executive shall be entitled to twenty-two (22) days of paid
time off (“PTO”) per calendar year during the Term.  The Executive will not
forfeit accrued PTO that is not used by the end of the calendar year; provided,
however, once the Executive has thirty (30) days of accrued, but unused, PTO
days (the “PTO Accrual Cap”), the Executive will not accrue any additional PTO
time until he reduces the balance of his accrued PTO days below the PTO Accrual
Cap.



(h)

Earnout Consideration.  To the extent the payment of the Annual Bonus and the
cash portion of any Incentive Bonus or Discretionary Bonus would result in a
reduction in the Earnout Consideration (as defined in the Stock Purchase
Agreement, dated October 30, 2014, by and among the Employer, Richard Steel and
Steel Media (the “SPA”)) otherwise payable to Richard Steel thereunder by an
amount greater than the sum of (x) the Annual Bonus and (y) the cash portion of
any Incentive Bonus or Discretionary Bonus, then the applicable portion of such
Annual Bonus, Discretionary Bonus and/or Incentive Bonus resulting in such
reduction shall not be paid for the applicable period.



(i)

EBITDA Targets.  Notwithstanding anything herein to the contrary, to the extent
Steel Media does not achieve the Year-One EBITDA Target (as defined in the SPA)
and the Year-Two EBITDA Target (as defined in the SPA), then the Annual Bonus
shall not be paid to the Executive for the applicable period.





-3-




--------------------------------------------------------------------------------









Section 4.

Business Expenses.  

The Employer shall pay or promptly reimburse the Executive for all necessary
expenses reasonably incurred by the Executive in connection with the performance
of the Executive’s duties and obligations under this Agreement, subject to the
Executive’s presentation of appropriate vouchers in accordance with such expense
account policies and approval procedures as the Employer may from time to time
reasonably establish for employees (including but not limited to prior approval
of extraordinary expenses).  The With the exception of travel expenses,
Executive agrees to obtain prior written approval from the Employer before
incurring any single out-of-pocket expense in connection with the Executive’s
performance of his duties and obligations under this Agreement in excess of
$1,000.00 (or such higher limit as permitted by the Employer’s President).



Section 5.

Effect of Termination of Employment.  



(a)

Termination Generally; Accrued Obligations.

The date specified in any notice of termination as the Executive’s final day of
employment shall be referred to herein as the “Termination Date.” Except as set
forth in this Section 5, in the event that the Executive’s employment hereunder
is terminated for any reason, then the Executive shall be entitled to no
compensation or other benefits of any kind whatsoever, other than: (i) payment
of the Executive’s unpaid Base Salary under Section 3(a) through the Termination
Date, payable on the Employer’s next regular pay date following the Termination
Date (or such earlier date as may be required by applicable law); (ii) payment
of any unpaid bonus under Sections 3(b) and 3(c) for the preceding year, payable
on the date that such bonus is due and payable (but not later than March 15th of
the calendar year in which the Termination Date occurs); (iii) payment of any
unused PTO that accrued through the Termination Date, payable on the Employer’s
next regular pay date following the Termination Date (or such earlier date as
may be required by applicable law); (iv) expenses reimbursable under Section 4
incurred on or prior to the Termination Date, but not yet reimbursed, which
reimbursable (but not yet reimbursed) expenses, if any, shall be paid on the
next regular payroll date of the Employer that occurs after the Termination Date
(or as soon thereafter as administratively practicable); (v) payment of any
other unpaid amounts due and owing under any benefit, fringe or equity plans,
programs, policies and/or practices, in accordance with such plan, program,
policy or practice; and (vi) the opportunity to continue health coverage under
the Employer’s group health plan in accordance with “COBRA” (“COBRA Coverage”)
(the foregoing payments and benefits collectively referred to herein as “Accrued
Obligations”).



(b)

Termination Without Cause; Resignation for Good Reason.  

In the event that the Employer terminates the Executive’s employment hereunder
during the Term without “Cause” or the Executive resigns for “Good Reason”, then
the Executive shall be entitled to no compensation or other benefits of any kind
whatsoever, other than: (i) the Accrued Obligations; (ii) the Severance





-4-




--------------------------------------------------------------------------------







Amount (defined below), which Severance Amount shall be payable, subject to
Section 16, in equal installments over the Severance Period (defined below) in
accordance with the Employer’s normal payroll practices, commencing on the first
regular pay date of the Employer that occurs after the date that is sixty (60)
days following the Termination Date; provided, however, the first payment shall
include the cumulative amount of payments that would have been paid to the
Executive during the period of time between the Termination Date and the date
such payments commence had such payments commenced immediately following the
Termination Date; and provided, further, that the such payments shall
immediately cease, and the Employer shall have no further obligation, if the
Executive materially breaches any provision of this Agreement, including, but
not limited to Section 6 of this Agreement; (iii) the Executive’s stock options
and/or restricted shares granted to the Executive during the Term (to the extent
not fully vested as of the Termination Date), shall become fully vested as of
the Termination Date, and the Executive shall be permitted to exercise such
options for up to twelve months following the Termination Date (unless otherwise
agreed to by the Executive and the Employer in the case of any stock options or
restricted shares granted after the Effective Date); and (iv) if the Executive
elects COBRA Coverage following the Termination Date, the Employer shall waive
the cost of such coverage (for the Executive and his eligible dependents) during
the Severance Period (or such earlier date that COBRA coverage expires).



(c)

Death or Disability.  

The Executive’s employment with the Employer shall terminate upon Executive’s
death or “Disability” (defined below), in which case the Executive (or his
estate and heirs) shall be entitled to no compensation or other benefits of any
kind whatsoever for any period after the Executive’s date of termination other
than: (i) the Accrued Obligations; and (ii) if the Executive and/or his eligible
dependents elect COBRA coverage, the Employer shall waive the cost of such
coverage (for the Executive and his eligible dependents) during the Severance
Period (or such earlier date that COBRA coverage expires).  In addition, the
Executive (or his estate and heirs) shall be permitted to exercise the
Executive’s stock options granted to the Executive during the Term (to the
extent vested as of the Termination Date) for up to six (6) months following the
Termination Date.



(d)

Termination Due to Non-Renewal.  

If the Executive’s employment with the Employer terminates due to the Employer’s
notice of non-renewal of the Term in accordance with Section 1(a), then the
Executive shall be entitled to no compensation or other benefits of any kind
whatsoever, other than the Accrued Obligations.



(e)

Release.  

Payment of any amounts under this Section 5 (other than the Accrued Obligations)
shall be contingent upon the Executive executing a general release of





-5-




--------------------------------------------------------------------------------







all claims in favor of the Employer in a form acceptable to the Employer, which
release shall be provided to the Executive within five (5) business days
following the Termination Date, and which must be executed by the Executive and
become effective (and no longer subject to revocation) within sixty (60) days
following the Termination Date.



(f)

Termination With Cause.  

The Employer may terminate this Agreement immediately for “Cause” by giving
written notice to the Executive. In the event that this Agreement is terminated
pursuant to this Section 5(f), the Executive shall be entitled to no
compensation or other benefits of any kind whatsoever for any period after the
Termination Date set forth in the notice given by the Employer to the Executive,
except for the Accrued Obligations.  Further, if the Executive’s employment is
terminated for Cause pursuant to this Section 5(f), the stock options granted to
the Executive during the Term, to the extent vested, but not exercised, as of
the Termination Date, shall be forfeited.



(g)

Definitions.  For purposes of this Agreement:

(i)

 “Cause” shall mean: (1) the Executive’s negligence in the performance of the
material responsibilities of his office or position; (2) the Executive’s failure
to perform the material responsibilities of his office or position, including,
but not limited to, following the lawful directives of the Board; (3) any
conviction by a court of law of, or entry of a pleading of guilty by the
Executive with respect to a felony; (4) the Executive’s embezzlement or
intentional misappropriation of any property of the Employer (other than good
faith expense account disputes); (5) fraud by the Executive resulting in harm to
the Employer; or (6) the Executive’s breach of this Agreement.  The Executive
shall be given prior written notice of the termination of his employment for
Cause.  If the Executive shall be terminated pursuant to clause (1), (2) or (6)
above, the Executive shall be given a reasonable period of time, not to exceed
30 days, to cure the matter (if curable).  In all other cases, including if the
Executive shall be terminated pursuant to clause (3), (4) or (5) above,
termination shall be effective as of the date notice is given.

(iii)

“Disability” shall mean that the Executive is incapable of performing his
principal duties due to physical or mental incapacity or impairment for 180
consecutive days, or for 240 non-consecutive days, during any twelve (12) month
period.

(v)

 “Good Reason” shall mean the occurrence of any of the following: (a) the
relocation of the Executive’s principal office location, without the Executive’s
consent, to a location that is at least ten (10) miles from the prior location
with the Executive’s consent; (b) any reduction, without the Executive’s
consent, of the Executive’s Base Salary, except to the extent





-6-




--------------------------------------------------------------------------------







the compensation of the Employer’s president is similarly and proportionately
reduced; or (c) a breach by the Employer of a material term of the Agreement;
provided, however, that the Executive must notify the Employer within ninety
(90) days of the occurrence of any of the foregoing conditions that he considers
it to be a “Good Reason” condition and provide the Employer with at least thirty
(30) days in which to cure the condition.  If the Executive fails to provide
this notice and cure period prior to his resignation, or resigns more than six
(6) months after the initial existence of the condition, his resignation will
not be deemed to be for “Good Reason.”

(vii)

“Severance Amount,” for purposes of Section 5(b), shall equal the sum of: (a) an
amount equal to twelve (12) months of the Executive’s Base Salary at the rate in
effect as of the Executive’s Termination Date; plus (b) an amount equal to the
greater of (x) the most recent Bonus that would be payable to the Executive by
the Employer, calculated on an annualized basis up to the month the Executive is
terminated and (y) $111,000 (or, if the Termination Date occurs prior to January
1, 2015, then $111,000).

(viii)

“Severance Period,” for purposes of Sections 5(b) and 5(c), shall mean a period
of twelve (12) months following the Termination Date.

Section 6.

Covenants Regarding Confidentiality and Non-Solicitation.  

(a)

Confidentiality.

The Executive shall execute, and abide by the terms of, the
confidentiality/non-disclosure agreement in the form annexed hereto as Exhibit B
(the “Confidentiality Agreement”), the terms of which are incorporated herein.

(b)

Non-Solicitation.

To the fullest extent permitted by law, for a period of two years after
termination of the Executive’s employment, the Executive shall not, directly or
indirectly, employ, solicit for employment, or advise or recommend to any other
person that such other person employ or solicit for employment, any person
employed or under contract  (whether as a consultant, employee or otherwise) by
or to the Employer or any of its subsidiaries during the period of such person’s
association with  Employer or any of its subsidiaries and two years thereafter.
 

To the fullest extent permitted by law, for a period of two years after
termination of the Executive’s employment, the Executive shall not, directly or
indirectly, solicit any clients, customers or vendors of the Employer or any of
its subsidiaries.  The Executive agrees that such solicitation would necessarily
involve disclosure or use of Confidential Information (as defined in the
Confidentiality Agreement) in breach of this Agreement or the Confidentiality
Agreement.





-7-




--------------------------------------------------------------------------------









Section 7.

Assignment of Developments; Works for Hire.  

If at any time or times during Executive’s employment with the Employer, the
Executive shall (either alone or with others) make, conceive, discover or reduce
to practice any invention, modification, discovery, design, development,
improvement, process, software program, work-of-authorship, documentation,
formula, data, technique, know-how, secret or intellectual property right
whatsoever or any interest therein (whether or not patentable or registrable
under copyright or similar statutes or subject to analogous protection) (herein
called “Developments”) that (a) relates to the business of the Employer (or any
subsidiary of the Employer) or any customer of or supplier to the Employer (or
any of its subsidiaries) or any of the products or services being developed,
manufactured, sold or provided by the Employer or which may be used in relation
therewith or (b) results from tasks assigned to the Executive by the Employer,
such Developments and the benefits thereof shall immediately become and/or be
considered as the sole and absolute property of the Employer and its assigns as
a work for hire, and the Executive shall promptly disclose to the Employer (or
any persons designated by it) each such Development and hereby assigns any
rights the Executive may have or acquire in the Developments and benefits and/or
rights resulting therefrom to the Employer and its assigns without further
compensation and shall communicate, without cost or delay, and without
publishing the same, all available information relating thereto (with all
necessary documentation, plans and models) to the Employer.  Upon disclosure of
each Development to the Employer, the Executive will, during the Term and at any
time thereafter, at the request and cost of the Employer, sign, execute, make
and do all such deeds, documents, acts and things as the Employer and its duly
authorized agents may reasonably require:

(a)

to apply for, obtain and vest in the name of the Employer alone (unless the
Employer otherwise directs) letters patent, copyrights, trademarks, service
marks or other analogous protection in any country throughout the world and when
so obtained or vested to renew and restore the same; and

(b)

to defend any opposition proceedings in respect of such applications and any
opposition proceedings or petitions or applications for revocation of such
letters patent, copyrights, trademarks, service marks or other analogous
protection.

In the event the Employer is unable, after reasonable effort, to secure the
Executive’s signature on any letters patent, copyrights, trademarks, service
marks or other analogous protection relating to a Development, whether because
of the Executive’s physical or mental incapacity or for any other reason
whatsoever, the Executive hereby irrevocably designates and appoints the
Employer and its duly authorized officers and agents as the Executive’s agent
and attorney-in-fact, to act for and on his behalf and stead to execute and file
any such application or applications and to do all other lawfully permitted acts
to further the prosecution and issuance of any such letters patent, copyrights,
trademarks, service marks and other analogous protection thereon with the same
legal force and effect as if executed by the Executive.





-8-




--------------------------------------------------------------------------------









Section 8.

Withholding Taxes.  

The Employer may directly or indirectly withhold from any payments to be made
under this Agreement all federal, state, city or other taxes and all other
deductions as shall be required pursuant to any law or governmental regulation
or ruling or pursuant to any contributory benefit plan maintained by the
Employer.



Section 9.

Notices.  

All notices, requests, demands and other communications required or permitted
hereunder shall be given in writing, and shall be deemed effective upon (a)
personal delivery, if delivered by hand, (b) three days after the date of
deposit in the mails, postage prepaid, if mailed by certified or registered
United States mail, or (c) the next business day, if sent by a prepaid overnight
courier service, and in each case addressed as follows:



(a)

To the Employer:

Social Reality, Inc.
456 Seaton Street

Los Angeles, CA 90013

Attention: Christopher Miglino




with a copy (which shall not be deemed notice) to:

Pearlman Schneider LLP
2200 Corporate Blvd., Suite 210
Boca Raton, FL 33431

Attention:  Jim Schneider, Esq.



(b)

To the Executive:

to the Executive at the Executive’s
address listed above.

with a copy (which shall not be deemed notice) to:

Lowenstein Sandler LLP
1251 Avenue of the Americas
New York, New York 10020

Attention:  Steven E. Siesser, Esq.




or to such other address as either party shall have previously specified in
writing to the other.



Section 10.

Binding Agreement; No Assignment.  

This Agreement shall be binding upon, and shall inure to the benefit of, the
Executive, the Employer and their respective permitted successors, assigns,
heirs, beneficiaries and representatives.  This Agreement is personal to the
Executive and may not be assigned by





-9-




--------------------------------------------------------------------------------







the Executive without the prior written consent of the Board, as evidenced by a
resolution of the Board.  Any attempted assignment in violation of this Section
10 shall be null and void.



Section 11.

Governing Law; Consent to Jurisdiction; Arbitration.

This Agreement, and all matters arising directly or indirectly from this
Agreement, shall be governed by, and construed and interpreted in accordance
with, the laws of the State of Ohio, without giving effect to the choice of law
provisions thereof.  Any and all actions arising out of this Agreement or the
Executive’s employment by the Employer or termination therefrom shall be
submitted to arbitration pursuant to the terms set forth in Exhibit C.



Section 12.

Entire Agreement.

This Agreement, including all Exhibits hereto, shall constitute the entire
agreement between the parties with respect to the matters covered hereby and
supersedes all previous written, oral or implied understandings between them
with respect to such matters, including without limitation, any “employment” or
similar agreements (whether written, oral or implied) between the Employer and
the Executive.  Notwithstanding anything in this Agreement to the contrary, the
Executive shall have no liability to the Employer or any other person or entity
(and all such liability is hereby irrevocably waived, discharged and released,
which such waiver, discharge and release are a material inducement to the
Executive for entering into this Agreement) whatsoever of any kind with respect
to any termination of his employment for any consequential, special, punitive or
other similar damages, whether foreseeable, known to Executive, or even if
Executive was advised thereof.



Section 13.

Amendments.  

This Agreement may only be amended or otherwise modified by a writing executed
by each of the parties hereto.



Section 14.

Survivorship.  

The provisions of Sections 5 through 17, as well as Exhibits A, B and C hereto,
shall survive the termination of this Agreement.



Section 15.

Indemnification/D&O Insurance.

The Employer shall indemnify, defend and hold the Executive harmless from and
against all claims, suits, actions and/or proceeding arising by reason of the
Executive’s status as an officer, director, employee and/or agent of the
Employer to the fullest extent provided (a) by Employer’s Certificate of
Incorporation and/or Bylaws, (b) under Employer’s Directors and Officers
Liability and general insurance policies, and (c) under the Delaware General
Corporation Law, as each may be amended from time to time.  Employer agrees (i)
that the Executive shall be covered by Directors and Officers insurance coverage
on the same basis as the Employer maintains such coverage for other officers and
directors, (ii) Executive shall be covered by such policies in accordance with
their terms to the maximum extent of the coverage available under such policies,
and (iii)




-10-




--------------------------------------------------------------------------------







Executive shall continue to be covered by such policies both during the Term and
following the termination of the Executive’s employment with Employer so long as
Executive shall be or may be subject to any claims, suits, actions and/or
proceedings by reason of the Executive’s status as (or former status as) an
officer, director, employee and/or agent of the Employer.  For the avoidance of
doubt, nothing in this Section 15 shall entitle the Executive to indemnification
for actions or omissions with respect to which the Employer is prohibited from
providing indemnification pursuant to the Delaware General Corporation Law.



Section 16.

409A Compliance.  

All payments under this Agreement are intended to comply with or be exempt from
the requirements of Section 409A of the Code and regulations promulgated
thereunder (“Section 409A”).  As used in this Agreement, the “Code” means the
Internal Revenue Code of 1986, as amended.  To the extent permitted under
applicable regulations and/or other guidance of general applicability issued
pursuant to Section 409A, the Employer reserves the right to modify this
Agreement to conform with any or all relevant provisions regarding compensation
and/or benefits so that such compensation and benefits are exempt from the
provisions of 409A and/or otherwise comply with such provisions so as to avoid
the tax consequences set forth in Section 409A and to assure that no payment or
benefit shall be subject to an “additional tax” under Section 409A.  To the
extent that any provision in this Agreement is ambiguous as to its compliance
with Section 409A, or to the extent any provision in this Agreement must be
modified to comply with Section 409A, such provision shall be read in such a
manner so that no payment due to the Executive shall be subject to an
“additional tax” within the meaning of Section 409A(a)(1)(B) of the Code.  If
necessary to comply with the restriction in Section 409A(a)(2)(B) of the Code
concerning payments to “specified employees,” any payment on account of the
Executive’s separation from service that would otherwise be due hereunder within
six (6) months after such separation shall be delayed until the first business
day of the seventh month following the Termination Date and the first such
payment shall include the cumulative amount of any payments (without interest)
that would have been paid prior to such date if not for such restriction.  Each
payment in a series of payments hereunder shall be deemed to be a separate
payment for purposes of Section 409A. In no event may the Executive, directly or
indirectly, designate the calendar year of payment. All reimbursements provided
under this Agreement shall be made or provided in accordance with the
requirements of Section 409A, including, where applicable, the requirement that
(i) any reimbursement is for expenses incurred during the Executive’s lifetime
(or during a shorter period of time specified in this Agreement), (ii) the
amount of expenses eligible for reimbursement during a calendar year may not
affect the expenses eligible for reimbursement in any other calendar year, (iii)
the reimbursement of an eligible expense will be made on or before the last day
of the calendar year following the year in which the expense is incurred, and
(iv) the right to reimbursement is not subject to liquidation or exchange for
another benefit.  Notwithstanding anything contained herein to the contrary, the
Executive shall not be considered to have terminated employment with the
Employer for purposes of Section 5(b) or 5(c) unless the Executive would be
considered to have incurred a “termination of employment” from the Employer
within the meaning of Treasury Regulation §1.409A-1(h)(1)(ii).  




-11-




--------------------------------------------------------------------------------









Section 17

Section 280G Limitation.

If any payment(s) or benefit(s) the Executive would receive pursuant to this
Agreement and/or pursuant to any other agreement or arrangement would (a)
constitute a “parachute payment” within the meaning of Section 280G of the Code,
and (b) but for this Section 17, be subject to the excise tax imposed by Section
4999 of the Code (the “Excise Tax”), then such payment(s) or benefit(s)
(collectively, “Payments”) shall be reduced to the Reduced Amount.  The “Reduced
Amount” shall be the largest portion of the Payments that can be paid or
provided without causing any portion of the Payments being subject to the Excise
Tax.  If a reduction in payments or benefits constituting “parachute payments”
is necessary so that the Payments equal the Reduced Amount, reduction shall
occur in the following order: (i) first, the Severance Payment under this
Agreement, (ii) second, any other cash payments due under any other agreement
between the Employer and the Executive; (iii) third, cancellation of the
acceleration of vesting of any stock options, and (iv) lastly, other non-cash
forms of benefits.  Calculations of the foregoing will be performed at the
expense of the Employer by an accounting firm selected by the Employer.  The
determinations of such accounting firm shall be final, binding and conclusive
upon the Employer and the Executive.



Section 18.

Key Man Life Insurance.  

The Executive agrees to cooperate with the Employer in obtaining any key man
life insurance coverage insuring the Executive’s life and to submit to such
physical examinations as may be needed to secure such coverage.



Section 19.

Counterparts.  

This Agreement may be executed in any number of counterparts or facsimile
copies, each of which when executed shall be deemed to be an original and all of
which together shall be deemed to be one and the same instrument.

IN WITNESS WHEREOF, the Employer has caused this Agreement to be executed and
delivered by its duly authorized officer and the Executive has signed this
Agreement, all as of the first date written above.

 

SOCIAL REALITY, INC.

 

 

 

 

By:

/s/ Chris Miglino

 

 

Chris Miglino,

 

 

Authorized representative for Social Reality, Inc.

 

 

 

 

EXECUTIVE:

 

 

 

 

/s/ Chad Holsinger

 

Chad Holsinger








-12-




--------------------------------------------------------------------------------







Exhibit A




Individual Incentive Bonus: $200,000.00




Individual Goal: $3,500,000 per calendar year (1/1 through 12/31), on an accrual
basis. Bonus paid 50% on Jan 10th and 50% on February 28th(this is to allow time
to account, claw back, and adjust the bonus for any write-downs, cancellations,
etc.).




Individual Bonus awarded only if all the following terms are met:

·

$3,500,000 in individual sales on an accrual basis: 1/1 through 12/31.

·

55% or greater profit margin maintained (after paying out commission and media
cost, the profit must remain at least 55%. Example, $100K deal, $25k paid in
media cost and 20k paid in commission = $55k in profit).




Note-Revenue Goal:  If 80% (2.8 MM) or more of the Individual goal is reached
(within stated profit % parameters) a proportionate amount of the Individual
Bonus will be paid up to 125% of bonus.

Example: $3,000,000 in revenue would pay out 85.7% of the team bonus: $171k.

Example, $5,000,000 is beyond 125% of revenue goal but would still only pay 125%
of the Individual Bonus or $250k.







Team Incentive Bonus: $500,000.00




Team Goal: $9,000,000 per calendar year (1/1 through 12/31), on an accrual
basis. Bonus paid 50% on Jan 10th and 50% on February 28th (this is to allow
time to account, claw back, and adjust the bonus for any write-downs,
cancellations, etc.).




Team Bonus awarded only if all the following terms are met:

·

$9,000,000 in team sales on an accrual basis: 1/1 through 12/31.

·

55% or greater profit margin maintained (after paying out commission and media
cost, the profit must remain at least 55% of each deal. Example, $100K deal,
$25k paid in media cost and 20k paid in commission = $55k in profit).




Note-Revenue Goal:  If 80% ($7.2 MM) or more of the team goal is reached (within
stated profit % parameters) a proportionate amount of the team bonus will be
paid up to 125% of bonus.




Example: $8,000,000 in revenue would pay out 88% of the team bonus: $444k.

Example: $13,000,000 is beyond 125% of revenue goal but would still only pay

125% of the team bonus or $625k.




* If Team’s annual accrual revenue reaches $15MM team bonus will increase to
$800k.

* Team goal includes Andy and his AE Team only. It does not include Executive’s
revenue.  


